UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7369



RONALD F. BUTTS

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF CORRECTIONS; CENTRAL CLASSIFI-
CATION BUREAU, Officials; DILLWYN CORRECTIONAL
CENTER, Regional Director/Officials; L. W.
HUFFMAN; LISA EDWARDS; J. PERUTELLI; F. S.
TAYLOR; D. S. LEWIS; MS. LEHMAN; PEGGY NEWTON;
DR. RAMSEY; R. A. FARMER; LIEUTENANT MASON;
LIEUTENANT MOSELY; SERGEANT ZUMBRO; CORREC-
TIONAL OFFICER MEINHARD; CORRECTIONAL OFFICER
WATSON; J. BOWMAN, Correctional Officer; COR-
RECTIONAL OFFICER BLOUNT; CORRECTIONAL OFFICER
HURT; L. L. WHITE; R. FELDMAN; MS. WILCHER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia. Jackson L. Kiser, Senior District Judge.
(CA-01-161-7)


Submitted:   October 18, 2001             Decided:   October 30, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Ronald F. Butts, Appellant Pro Se.    William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ronald F. Butts appeals the district court’s order dismissing

all but one of the claims in his § 1983 action.      We dismiss the

appeal for lack of jurisdiction because the order is not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here

appealed is neither a final order nor an appealable interlocutory

or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED



                                2